Deen, Presiding Judge.
Claimant was injured in July of 1978 and apparently hired counsel in February of 1979. The employer told the claimant’s wife shortly after the injury that he did not have Workers’ Compensation and that he did not intend to pay Joyce’s medical bills. Claimant let the one-year statute of limitations provided in Code Ann. § 114-305 run before he filed a claim. It was dismissed by the Administrative Law Judge, Full Board and Superior Court. They were correct, and there is no estoppel against the employer. He made no promises or otherwise prevented Joyce from filing a claim, as in Brown Transport Corp. v. James, 243 Ga. 701 (257 SE2d 242) (1979).

This discretionary appeal is hereby dismissed as improvidently granted.


Sognier and Pope, JJ., concur.